EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the abstract, in line 5, the word –the—has been inserted before the word “following”;	
In line 6 of the abstract, the word –of—has been inserted before the term “the braking distance” and the letter “l” has been placed in parentheses;
In line 7 of the abstract, the letter “v” has been placed in parentheses;
In line 8 of the abstract, the “delta l” term has also been placed in parentheses;	In line 10 of the abstract, the word –and—has been inserted before the word “setting” and the word “starting” has been deleted; 
In the last line of the abstract, the word –starts—has been inserted after the word “braking”;
In line 15 of the first page of Claim 1, the term “the braking distance (l)” has been changed to read –a braking distance (l)—since this is the first time this term is being introduced in the claim;
In line 19 of the first page of Claim 1, the term “CCU” has been placed in parentheses; and


Drawings
The new drawings submitted October 21, 2021 have been approved by the examiner.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA RODRIGUEZ whose telephone number is (571)272-7122. The examiner can normally be reached Monday - Thursday 7 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






PAMELA RODRIGUEZ
Primary Examiner
Art Unit 3657



/PAMELA RODRIGUEZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        11/04/21